—Judgment, Supreme Court, New York County (Mary McGowan Davis, J.), rendered August 7, 1996, convicting defendant, after a jury trial, of grand larceny in the fourth degree and jostling, and sentencing him to concurrent prison terms of lVs to 4 years and 1 year, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Given the jury’s credibility determinations, which we see no reason to disturb, there was ample evidence from which the jury could infer that defendant removed the victim’s wallet from her handbag and immediately disposed of it, preventing its recovery.
The existing record, which defendant has not sought to amplify by means of a CPL article 440 motion whereby trial counsel’s strategic decisions could be explored (see, People v Love, 57 NY2d 998), does not support defendant’s claim that he received ineffective assistance of counsel (People v Baldi, 54 NY2d 137).
We perceive no abuse of discretion in sentencing. Concur— Milonas, J. P., Nardelli, Mazzarelli and Andrias, JJ.